              Case 2:20-bk-03851-FMD         Doc 19     Filed 08/06/20     Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 In Re:
                                                   Chapter 7
 Benjamen D Heatherington                          Case No. 9:20-bk-03851-FMD
 Patrice L Heatherington

            Debtor(s).
                                              /

            CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN
   BK GLOBAL REAL ESTATE SERVICES AND COLDWELL BANKER REALTY

          Luis E. Rivera II, as Chapter 7 Trustee (the “Trustee”) for the estate of Benjamen

Heatherington and Patrice Heatherington (the “Debtors”), files this Application for entry of an

order authorizing retention of BK Global Real Estate Services (“BKRES”) and Coldwell Banker

Realty (“Listing Agent”) under the terms set forth in the agreement (the “BKRES Agreement”)

attached to BKRES and Listing Agent Affidavits of Disinterestedness filed herewith, and in support

thereof, the Trustee respectfully states as follows:

                                 PRELIMINARY STATEMENT

          Trustee requests approval to retain BKRES and local licensed Listing Agent (individually

and collectively referred to as “Broker or Brokers”), at no cost to the estate, to negotiate with and

persuade the first lienholder on certain real property in which the estate has no equity to (1) allow

Trustee to sell such property at the highest price that the market will bear, (2) waive the resulting

deficiency claim and (3) pay an 11 U.S.C. §506 surcharge to provide a carve out for the benefit of

the estate and pay all other sale expenses, including a 6% brokerage commission that will be shared

equally by BKRES and Listing Agent only upon the closing of a sale that is approved by this

Court.

          BKRES and its affiliates have proprietary technology and a national team of experienced

loan servicing specialists, asset managers, negotiators, trustee relation managers, real estate

                                                  1
            Case 2:20-bk-03851-FMD           Doc 19     Filed 08/06/20     Page 2 of 8




brokers and agents, closing specialists and attorneys with extensive experience in procuring the

consent of mortgage lenders and servicers to sell over-encumbered properties and provide

significant cash recoveries to selling estates with no equity, through the Consented Sale™ process

described herein.

       The proposed agreements are attached and provide that BKRES and Listing Agent will not

be entitled to any compensation from the estate whatsoever under any circumstances. They will

only receive and share a customary brokerage commission that is paid by secured creditor as an 11

U.S.C. § 506 surcharge approved by this Court.

       The Trustee (1) believes that hiring BKRES and Listing Agent to pursue a Consented

Sale™ will likely result in secured creditor paying a carve-out for the benefit of the estate with

proceeds from the public sale of an asset in which the estate has no equity and (2) expects to obtain

secured creditor’s agreement to a Consented Sale™, and bring a separate motion seeking this

Court’s approval of the procedures, terms and conditions by which the over-encumbered property

will be sold, within the coming months.

                                         JURISDICTION

       1.       This Court has jurisdiction to consider this Application pursuant to 28 U.S.C.

§§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. §

157(b)(2)(A), (M), (N), and (O).

       2.       Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

                                        BACKGROUND

       3.       On May 18, 2020, the Debtors commenced this case by filing a voluntary petition

for relief under Chapter 7 of the United States Bankruptcy Code.

       4.       Thereafter, the Trustee was appointed as the Chapter 7 trustee in this case.

       5.       The section 341 meeting of creditors was held on June 30, 2020.

                                                 2
            Case 2:20-bk-03851-FMD           Doc 19     Filed 08/06/20      Page 3 of 8




       6.       The Debtor is the sole owner of real property located at 16263 RAVINA WAY,

NAPLES, FL 34110 (the “Property”).

       7.       The Trustee is informed and believes that there is little or no equity in the Property.

       8.       The Trustee has determined it to be in the best interest of the Debtor’s estate and all

creditors to negotiate to obtain Secured Creditor’s agreement and consent (“Consent”) to do the

following, with the proviso that the hired professionals, BKRES and Local Agent, shall not

participate in the sale and purchase of any estate property except as hired Brokers:

       a.      sell the Property to whichever third party Trustee determines to have made the best

               qualified offer during a public sale approved by the Court;

       b.      buy the Property from the Debtor’s estate if (and only if) no such offer is made;

       c.      release the Senior Mortgage and otherwise waive all of its claims against the estate

               with respect to the Property (including any deficiency claims resulting from the

               proposed sale); and

       d.      agree to a 11 U.S.C. § 506 surcharge to pay all of the customary expenses associated

               with the proposed sale, including the payment of a 6% real estate brokerage

               commission to BKRES and Listing Agent and reimbursement of their out-of-pocket

               expenses, and provide a meaningful carve out for the benefit of allowed unsecured

               creditors of the Debtor’s estate.

       9.       The Trustee also has determined it to be in the best interest of the Debtor’s estate

and all creditors to request authorization to engage Brokers BKRES and Listing Agent to provide

reasonable and necessary property preservation, maintenance, and upkeep services to the subject

estate Property and to reimburse the Brokers in a maximum amount not to exceed $500.00 for any

approved reasonable, necessary out-of-pocket costs and expenses incurred by Brokers associated



                                                   3
              Case 2:20-bk-03851-FMD             Doc 19      Filed 08/06/20       Page 4 of 8




with property preservation, maintenance, and upkeep of the subject Property in connection with a

potential sale, upon the availability of funds from the estate, without the need for further Order.

        10.       Trustee expects BKRES and Listing Agent to obtain Secured Creditor’s full, final

and unconditional Consent and bring a separate motion seeking an order approving the sale of the

Property (the “Motion to Approve Sale”) within several months of the entry of the order sought by

this Application.

        11.       By this Application, the Trustee requests authority pursuant to Sections 327, 328(a)

and 330 of the Bankruptcy Code to (a) retain BKRES and Listing Agent to provide the necessary

professional assistance and representation required by the Trustee to fulfill the Trustee’s duties

pursuant to 11 U.S.C. § 704 in order to procure Secured Creditor’s Consent, (b) engage Brokers

BKRES and Listing Agent to provide reasonable and necessary property preservation,

maintenance, and upkeep services to the subject estate Property to facilitate the sale of the Property

for the benefit of the Secured Creditor(s) and bankruptcy estate, (c) reimburse Brokers in the

maximum amount not to exceed $500.00 for any approved, out-of-pocket costs incurred by

Brokers associated with property preservation, maintenance, and upkeep of the subject Property in

connection with a potential sale, upon the availability of funds from the estate, without the need for further

Order, and (d) approve Secured Creditor’s payment of the fees described herein and below directly to

BKRES and Listing Agent at closing of the sale of the Property, if and when the Consent and Motion to

Approve Sale are granted.

                                             APPLICATION

        12.       Section 328(a) of the Bankruptcy Code provides, in relevant part, that a debtor

“with the court’s approval, may employ or authorize the employment of a professional person

under section 327...on any reasonable terms and conditions of employment, including on a retainer,

on an hourly basis, on a fixed percentage or fee basis, or on a contingent fee basis.” 11

                                                      4
              Case 2:20-bk-03851-FMD             Doc 19      Filed 08/06/20    Page 5 of 8




        U.S.C. § 328(a). Section 330 of the Bankruptcy Code permits the Court to “award to a

trustee… or a professional person employed under section 327…(A) reasonable compensation for

actual, necessary services rendered [by such party]… and (B) reimbursement for actual, necessary

expenses.” 11 U.S.C. § 330(a)(1).

        13.       As further described in the materials attached to their affidavits, BKRES 1 and

Listing Agent have extensive experience obtaining the consent and agreement of mortgage lenders

and servicers to the sale of their collateral and resolution of any resulting unsecured claims in order

to produce a recovery for estates from over-encumbered assets in which the estate has no equity.

An expedited sale of the estate Property securing an allowed secured claim in this case pursuant to

Section 363 of the Bankruptcy Code will enhance the bankruptcy relief sought by the Debtor(s),

provide a recovery of value for the bankruptcy estate that will result in a meaningful distribution to

unsecured creditors, and provide direct equitable benefits to the Secured Creditor in the following

ways:

        a.      in exchange for an expedited free and clear sale and realization of the current fair

                market value of the Property by the Secured Creditor, the Debtor’s estate will be

                released from the Senior Mortgage and any deficiency claims resulting from the

                sale;

        b.      an expedited free and clear sale of the Property will provide a loss mitigation option

                that enables the Secured Creditor and Debtors to avoid the substantial expense of

                foreclosure proceedings and the damaging impact of foreclosure on the financial

                recovery of the bankrupt Debtors and their ability to obtain future credit;




1
        BKRES is the broker affiliate of BK Global (http://www.bkginc.com/).

                                                      5
             Case 2:20-bk-03851-FMD          Doc 19     Filed 08/06/20        Page 6 of 8




       c.      an expedited free and clear sale of the Property will provide a negotiated cash

               payment as a meaningful recovery of value for the bankruptcy estate and the

               unsecured creditors;

       d.      an expedited free and clear sale of the Property will eliminate the need for a

               foreclosure sale and enable the Secured Creditor to limit its expenses to legal costs,

               property preservation costs, insurance, and taxes; and,

       e.      the Debtors’ voluntary surrender of the Property to the administration of the Trustee

               and the Secured Creditor’s consent to the sale of the Property will enable the

               Trustee to use the forces of a free market to establish the true fair market value of

               the Property for the benefit of all interested and affected parties.

       14.      The Trustee believes that the highest and best value for the Property will be

generated through a sale in which the Property is widely marketed to the public and offered at the

highest price that the market will bear. The Trustee further believes that such a sale is in the best

interest of the Debtor’s estate, but can only be achieved if Secured Creditor’s Consent is first

obtained. That is why the Trustee believes that retaining BKRES and Listing Agent to obtain

Secured Creditor’s Consent is in the best interests of the Debtor’s estate.

       15.      In no event will the estate have any obligation to pay BKRES or Listing Agent for

their services, or to pay for customary title and closing services. The terms of the BKRES

Agreement and Listing Agreement and this Application provide that BKRES and Listing Agent

are only entitled to payment if and when (a) Secured Creditor grants its Consent, (b) the Motion to

Approve Sale is granted and (c) the Property is sold, in which event BKRES and Listing Agent

will receive and share a 6% real estate brokerage commission and obtain reimbursement of any




                                                  6
             Case 2:20-bk-03851-FMD           Doc 19     Filed 08/06/20     Page 7 of 8




out-of-pocket expenses and payment for all other expenses associated with the sale of the Property

from the sale proceeds at closing in accordance with the order approving the sale.

       16.       BKRES and Listing Agent will not be entitled to any fees if Secured Creditor does

not grant its Consent or the Court does not grant the Motion to Approve Sale.

       17.       The Trustee submits that the terms of employment and compensation as set out in

the BKRES Agreement and Listing Agreement are reasonable in light of the extensive experience

of BKRES and Listing Agent and the nature of the services they provide.

       18.       BKRES attested that it is a disinterested person within the meaning of Section

101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and 2016(a).

Attached hereto is an Affidavit of Disinterestedness of BKRES. BKRES also attests, pursuant to

Bankruptcy Rule 2016, that it shall not split or share its fee with any individual or entity other

than Listing Agent, or a buyer’s Agent, if applicable.

       19.       Listing Agent attested that it is a disinterested person within the meaning of

Section 101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and

2016(a). Attached hereto is an Affidavit of Disinterestedness of Listing Agent. Listing Agent also

attests, pursuant to Bankruptcy Rule 2016, that it shall not split or share its fee with any individual

or entity other than BKRES, or a buyer’s Agent, if applicable.

                                          CONCLUSION

       For the foregoing and all other necessary and proper purposes, the Trustee seeks the Court’s

authority to retain BKRES and Listing Agent in this case, and requests that the Court approve the

compensation arrangements set forth in the BKRES Agreement and Listing Agreement and this

Application pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code.




                                                  7
           Case 2:20-bk-03851-FMD          Doc 19    Filed 08/06/20     Page 8 of 8




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 6, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system. I further certify that the foregoing was provided

electronically to United States Trustee, 501 East Polk St., Suite 1200, Tampa, FL 33602.

                                   /s/ Luis E. Rivera II
                                   Luis E. Rivera II, Trustee
                                   Post Office Box 1026
                                   Fort Myers, Florida 33902-1026
                                   239.254.8460
                                   luis.rivera@gray-robinson.com




                                               8
